Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 10/13/2021, the Examiner acknowledges the following:
Claims 1 and 5 – 13   were amended.
Claims 1, 2 – 5, 10, 11, 15 – 18  were further amended based on a Proposed Amendment filed by Applicant after an interview with the Applicant representative and also as to put the application in conditions for Allowance. Claims 1, 5, 10, 11, 15, 16 and 18 were amended and Claims 2, 3, 4 and 17 were canceled by the proposed amendment, wherein the amendment as done based on the discussion during the interview of 01/10/2022.                                                                                                                                                                                                     See Examiner’s Amendment below.
Currently, claims 1 – 20 are pending. Claims 2, 3, 4 and 17 were canceled by Applicant; therefore, claims 1, 5 – 16 and 18 – 20 are being examined on the merits.

Examiner’s Amendment
3.	An Examiner’s amendment was authorized by Applicant’s representative, Mr. Michael Hayek (REG# 72,928), based on the Interview of 01/10/2022, wherein claims were amended as for an Examiner’s Amendment to be done to claims and further, as for putting the Application in conditions for Allowance. Please, amend claims as it follows:

(Twice amended) A method, comprising:
estimating a motion frequency of an imaging device during capture of media using data received from the imaging device, wherein the data is received from a gyroscope of the imaging device and includes sensed motion of the imaging device, and wherein the data includes positive displacements and negative displacements, the positive displacements indicating movement in a first direction, the negative displacements indicating movement in a second direction opposite the first direction;
determining a number of polarity changes in the sensed motion, the number of polarity changes indicating any of a change in motion from the first direction to the second direction and a change in motion from the second direction to the first direction; and
in response to the motion frequency meeting a first criteria based on a comparison with a motion threshold that is based on the number of polarity changes, 

(Canceled) 

(Canceled) 

(Canceled) 


(Twice amended) The method of claim 1, wherein the media comprises a video stream with a plurality of video frames, and wherein estimating the motion frequency of the imaging device further comprises:
determining, for each video frame of the video stream, the number of polarity changes in the data indicating any of the change from the motion in the first direction that exceeds a first noise threshold to the motion in the second direction that exceeds a second noise threshold and the change from the motion in the second direction that exceeds the second noise threshold to the motion in the first direction that 
determining a total number of polarity changes over a window of video frames of the video stream;
determining a total time of capture of the window of the video frames; and
estimating the motion frequency based on the total number of polarity changes and the total time of capture.



10.	(Twice amended) A non-transitory computer readable storage medium configured to store instructions, the instructions when executed by a processor cause the processor to:
receive data of a gyroscope of a device, the data including sensed motion of the device during capture of media using the device;
determine a number of polarity changes in the sensed motion
determine motion of the device using the number of polarity changes;
determine that the motion meets a first criteria based on a motion threshold; and perform electronic image stabilization on the media.

11.	(Twice amended) The non-transitory computer readable storage medium of claim 10, wherein 
further includes at least one of or a negative displacement, the positive displacement indicating movement in the first direction and the negative displacement indicating movement in the second direction.


15.	(Currently amended) A camera device, comprising:
a gyroscope configured to detect data used to estimate a motion frequency and including sensed motion of the camera device a processor; and
a memory storing an application that when executed by the processor causes the processor to:
determine a number of polarity changes in the sensed motion, the number of polarity changes indicating any of a change in motion from a first direction to a second direction and a change in motion from the second direction to the first direction;
estimate using the number of polarity changes a motion frequency of the camera device during capture of media;
compare the motion frequency of the camera device to a motion frequency threshold; and
in response to the motion frequency meeting a first criteria based on the motion frequency threshold, perform electronic image stabilization on the media.


16.	(Currently amended) The camera device of claim 15, 
wherein the data further including at least one of a positive displacement or a negative displacement, the positive displacement indicating movement in the first direction and the negative displacement indicating movement in the second direction opposite the first direction.

17.	(Canceled)



18.	(Currently amended) The camera device of claim 16, wherein the media comprises a plurality of video frames, and wherein to estimate the motion frequency further comprises to:
determining, for each video frame, the number of polarity changes in the data indicating any of a change from a motion in the first direction that exceeds a first noise threshold to a motion in the second direction that exceeds a second noise threshold and a change from the motion in the second direction that exceeds the second noise threshold to the motion in the first direction that exceeds the first noise threshold;
determining a total number of polarity changes over a window of video frames;   

estimating the motion frequency based on the total number of polarity changes and the  total time of capture.


Allowable Subject Matter
4.	Claims 1, 5 – 16 and 18 – 20 (renumbered as 1 – 16) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
	An image stabilization device (Watanabe – US 8,593,530 B2) comprising an image capturing unit for capturing an image of a face of a user; a motion detection unit for detecting motion of the face whose image has been captured by the image capturing unit; a motion prediction unit for predicting motion of the face to be detected at a next time point, based on the motion of the face detected in time-series by the motion detection unit; an image data display unit for displaying image data; a motion correction unit for performing control on the image data display unit to move the image data in a direction of cancelling the motion of the face predicted by the motion prediction unit; and a gaze point detection unit for detecting a position of a gaze point from the image of the face captured by the image capturing unit, wherein the image stabilization device includes either a protected area setting unit for setting, in the image data, an image area of a predetermined range centered on the position of the gaze point, which has been detected by the gaze point detection unit, as a protected area, or a gaze area determination unit for determining, in the image data, a gaze area of a predetermined 

	Regarding claim 1, the combination of Watanabe, Shi, Proca and MCleod fails to explicitly disclose “A method, comprising: estimating a motion frequency of an imaging device during capture of media using data received from the imaging device, wherein the data is received from a gyroscope of the imaging device and includes sensed motion of the imaging device, and wherein the data includes positive displacements and negative displacements, the positive displacements indicating movement in a first direction, the negative displacements indicating movement in a second direction opposite the first direction; determining a number of polarity changes in the sensed motion, the number of polarity changes indicating any of a change in motion from the first direction to the second direction and a change in motion from the second direction to the first direction; and in response to the motion frequency meeting a first criteria based on a comparison with a motion threshold that is based on the number of polarity changes, performing electronic image stabilization on the media”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 5 – 9: claims 5 – 9 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art. On the other hand, claims 5 – 9 add new limitations to claim 1, which are not taught by the prior art either. Therefore, claims 5 – 9 are allowable for the same reasons as claim 1.
	Regarding claim 10, the combination of Watanabe, Shi, Proca and MCleod fails to explicitly disclose “A non-transitory computer readable storage medium configured to store instructions, the instructions when executed by a processor cause the processor to: receive data of a gyroscope of a device, the data including sensed motion of the device during capture of media using the device; determine a number of polarity changes in the sensed motion, the number of polarity changes indicating any of a change in motion from a first direction to a second direction and a change in motion from the second direction to the first direction; determine motion of the device using the number of polarity changes; determine that the motion meets a first criteria based on a motion threshold; and perform electronic image stabilization on the media”. Therefore, as discussed above, claim 10 is allowable over the prior art of record.
	In regards to claims 11 – 14: claims 11 – 14 depend directly or indirectly to claim 10 and they require all the limitations of claim 10, which are not taught by the prior art. On the other hand, claims 11 – 14 add new limitations to claim 10, which are not taught by the prior art either. Therefore, claims 11 – 14 are allowable for the same reasons as claim 10.
	Regarding claim 15, the combination of Watanabe, Shi, Proca and MCleod fails to explicitly disclose “A camera device, comprising: a gyroscope configured to detect data used to estimate a motion frequency and including sensed motion of the camera device a processor; and a memory storing an application that when executed by the processor causes the processor to: determine a number of polarity changes in the sensed motion, the number of polarity changes indicating any of a change in motion from a first direction to a second direction and a change in motion from the second direction to the first direction; estimate using the number of polarity changes a motion frequency of the camera device during capture of media; compare the motion frequency of the camera device to a motion frequency threshold; and in response to the motion frequency meeting a first criteria based on the motion frequency threshold, perform electronic image stabilization on the media”. Therefore, as discussed above, claim 15 is allowable over the prior art of record.
	In regards to claims 16 and 18 – 20: claims 16 and 18 – 20 depend directly to claim 15 and they require all the limitations of claim 15, which are not taught by the prior art. On the other hand, claims 16 and 18 – 20 add new limitations to claim 15, which are not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Watanabe et al, US 8,593,530 B2 – it teaches an image stabilization device comprising: an image capturing unit for capturing an image of a face of a user; a motion detection unit for detecting motion of the face whose image has been captured by the image capturing unit; a motion prediction unit for predicting motion of the face to be detected at a next time point, based on the motion of the face detected in time-series by the motion detection unit; an image data display unit for displaying image data; and a motion correction unit for performing control on the image data display unit to move the image data in a direction of cancelling the motion of the face predicted by the motion prediction unit.
2. Y. Shi et al., US 8,558,903 B2 – it teaches a video processing method, comprising: capturing video via a camera to generate a captured video sequence, aggregating motion sample data from a motion detection device over the period of each frame in the captured video sequence, comparing the aggregated motion data to a threshold, and 
3. C. Douady et al., US 11,172,130 B2 – it belongs to the same assignee and to different inventors. It teaches a system that stabilizes videos, the system comprising: one or more physical processors configured by machine-readable instructions to: determine a trajectory of an image capture device during a capture duration based on positions of the image capture device at different moments within the capture duration, the image capture device carrying an optical element and an image sensor, the optical element configured to guide light within a field of view to the image sensor, the image sensor configured to generate a visual output signal conveying visual information based on light that becomes incident thereon during the capture duration, the visual information defining visual content having the field of view, wherein the trajectory reflects the positions of the image capture device at the different moments within the capture duration, the trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; determine a smoothed trajectory of the image capture device based on a subsequent portion of the trajectory such that a portion of the smoothed trajectory corresponding to the first portion of the trajectory is determined based on the second portion of the trajectory, the smoothed trajectory having smoother changes than the trajectory; determine a viewing window for the visual content based on the smoothed trajectory of the image capture device, the viewing window 
4. A. Proca et al., US 8,553,096 B2 – it teaches a system, comprising: an image sensor associated with a digital camera and including a plurality of pixel locations; and a processing unit coupled to the image sensor and configured to: receive motion feedback data via a motion sensor configured to detect motion associated with a digital camera, determine a DC (direct current) level associated with the motion sensor that corresponds to the digital camera having zero motion, modify the motion feedback data based on the DC level, identify a plurality of active pixel locations based on the modified motion feedback data that comprise a subset of all pixel locations associated with the image sensor of the digital camera, wherein each active pixel location is offset from a corresponding pixel location associated with the image sensor, and each corresponding pixel location is associated with a zero offset, and generate a digital image based on the plurality of active pixel locations, wherein the motion sensor comprises a gyroscope, and the motion feedback data comprises rotational velocity data corresponding to one or more axes of the digital camera.
5. S. MCleod et al. US 8,436,908 B2 – it teaches an optical image stabilization system for a camera having an optical system including an actuator and a motion compensating optical element driven by the actuator, the system comprising: a motion sensor configured to provide a motion signal; a frequency detector configured to detect a dominant frequency, the dominant frequency being a frequency of the motion signal producing a threshold amount of motion blurring in an image produced by the camera; a 

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.